Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action response to communication of applicant filed 12/27/2019 to 07/02/2021.
	                                          EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  
In abstract: Page 70, Line 3: 
Replace “For example, one embodiment of an apparatus comprises;” with --An apparatus comprises;--.
	Claims 1-28 are pending in the application.

Drawings
3.	The drawings were received on 12/27/2019.  These drawings are review and accepted by examiner.
Allowance
4.	Claims 1-28 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Hallnor et al (US. 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “coherency circuitry to manage a state indication for each cache line, the state indication to be set to a first value to indicate ownership by the host processor and to be set to a second value to indicate ownership by the processing device, wherein the coherency circuitry is to transfer ownership of a first cache line from the processing device to the host processor by updating the state indication from the second value to the first value, the coherency circuitry to provide indirect access to the cache line by the processing device while the state indication is set to the first value, the coherency circuitry to maintain the state indication at the first value until receiving a request to change the state indication” in a process device as claimed in the independent claim 1.  Claims 2-9 are also allowed because of their dependency on claim 1; or
Per claim 10: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “transferring ownership of the first cache line from the processing device to a host processor by updating the state indication from the second state indication to a first state indication; providing indirect access to the cache line by the processing device while the state indication is set to the first state indication, the coherency circuitry to maintain the first state indication until receiving a request to change the first state indication” in a method as claimed in the independent claim 10.  Claims 11-18 are also allowed because of their dependency on claim 10; or
Per claim 19: there is no teaching, suggestion, or motivation for combination in the prior art to “transferring ownership of the first cache line from the processing device to a host processor by updating the state indication from the second state indication to a first state indication; providing indirect access to the cache line by the processing device while the state indication is set to the first state indication, the coherency circuitry to maintain the first state indication until receiving a request to change the first state indication” in a machine-readable medium having program code stored thereon which, when executed by a machine, cause the machine to perform the operation as claimed in the independent claim 19.  Claims 20-28 are also allowed because of their dependency of claim 19.

Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Pho M. Luu whose telephone number is 
571.272.1876. The examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	Informations regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Pho M Luu/
Primary Examiner, Art Unit 2824